In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Ruditzky, J.), dated March 12, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). The affirmation of the plaintiffs physician submitted in opposition to the defendant’s motion failed to establish that any of the identified limitations in movement were of a significant nature (see Trotter v Hart, 285 AD2d 772, 773 [2001]; Baker v Donahue, 199 AD2d 661 [1993]; Waldman v Dong Kook Chang, 175 AD2d 204 [1991]; Medina v Zalmen Reis & Assoc., 239 AD2d 394 [1997]), and was otherwise inadequate to raise a triable issue of fact.
Accordingly, the defendant was entitled to summary judgment in his favor dismissing the complaint. Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.